 1
 2
 3
 4
 5
 6
                     IN THE UNITED STATES DISTRICT COURT
 7
 8
                                 DISTRICT OF ARIZONA

 9
     United States of America,                      No. CR-18-207-PHX-SMB
10
                  Plaintiff,                                 ORDER
11
           vs.                                            (Fifth Request)
12
     Gabriel Quinn Enos,
13
                  Defendant
14
15         Upon motion of the defendant and no objection from the Government and
16   good cause appearing,
17
           IT IS ORDERED granting the defendant’s Motion to Continue Disposition
18
     Hearing (Doc. 63) for the reasons stated in defendant’s motion.
19
           IT IS FURTHER ORDERED continuing the disposition of this case from
20
     April 14, 2020, to June 9, 2020, at 9:00 a.m. in Courtroom 506 before Judge Susan
21
     M. Brnovich.
22
           Dated this 12th day of March, 2020.
23
24
25
26
27
28
